Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
Claims 1-2, 6-8, and 11  have been amended.
Claims 5 and 11 have been canceled. 
Outstanding USC 112 (F) interpretation withdrawn based on at least received amendments/remarks.
Currently claims 1-4, 6-10, and 12 remained pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 


Responses to Arguments/Remarks
Applicants’ arguments regarding newly cited amendments of pages 6-7 versus the prior art of Resig alleging “Applicant submits that Resig does not disclose all of the limitations of claims 1 and 7. Resig discloses tutorials and methods for teaching a student to program software, which can include a voice recording of a teacher's instructions that plays while the student is inputting programming commands. See, e.g. Resig at paragraphs [0005] and [0072]. Resig does not disclose a coding system comprising a programming code transforming unit that combines the programming elements based solely on information on recognition of oral commands and transforms them into programming codes, and a programming processing unit that provides a result of execution of the programming codes to a user terminal as recited in the pending claims. See, e.g., Claim 1. Additionally, to facilitate prosecution, claims 1 and 7 have been amended to incorporate the limitations of claims 5 and 11, respectively, which were not rejected under Resig. Specifically, claim 1 is amended to recite that the programming code transforming unit combines the programming elements and transforms them into programming codes "that suit the grammar system of a programming language based on consideration of a database of stored information," and claim 7 is amended to recite that the method comprises transforming the programming elements into programming codes "that suit a grammar system of the programming language by referring to a database of information." Resig does not disclose these limitations and Applicant respectfully requests reconsideration and withdrawal of this rejection”, have been considered, However, they are moot in light of the new ground of rejection. 
   Furthermore, Applicants’ arguments regarding newly cited amendments of pages 6-7 versus the prior art of Krestnikov in view of Bommireddi alleging “independent claim 1 is amended to recite that the programming code transforming unit combines the programming elements and transforms them into programming codes "that suit the grammar system of a programming language based on consideration of a database of stored information." Independent claim 7 is amended to recite that the method comprises transforming the programming elements into programming codes "that suit a grammar system of the programming language by referring to a database of information." Applicant submits that no combination of Krestnikov and Bommireddi disclose these limitations” have also been considered, However, they are moot as well in light of the new ground of rejection. Please refer to the action below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, and 7 is/are rejected under 35 U.S.C. 103 as obvious over Resig et al. (US 2015/0044642, previously cited), in view of SATHAWORNWICHIT CHAIWAT, et al. (WO 2014/115189, A1), hereinafter Chaiwat. 

      Regarding claim 1, Resig teaches a coding system with speech recognition (para. 0070 and 0072 teaches at least a teacher recorded audio session received at a server or a computing device comprising said coding system with speech recognition) comprising: a programming element identifying unit that identifies programming elements comprising at least one of commands, functions, variables, constants based on information on recognition of oral commands spoken by of a user (para. 0070 further teaches the identifying programming elements comprising commands, functions, variables, constants or combinations thereof based on information on recognition of oral commands of a user); 
a programming code transforming unit that combines the programming elements and transforms the programming elements into programming codes (para. 0070 further teaches the outputted codes including obviously compiling and transforming said codes comprising commands, functions, variables, constants or combinations thereof into programming codes after obviously combining them);
 and a programming processing unit that provides a result of execution of the programming codes to a user terminal (para. 0070  and 0073-0074 further teaches outputting in real time the programming session including on a display the providing result of execution of the transformed programming codes to the user terminal).
    However, Resig is silent regarding wherein said identifies programming elements based specifically solely on information on said recognition of said oral commands and said programming code transforming unit that combines said programming elements and transforms said programming elements into programming codes that suit the grammar system of a programming language based on consideration of a database of stored information.
    Chaiwat teaches in at least para. 0016-0017 a system and method for receiving and parsing user input instruction employing at least a POS speech tagging algorithm and grammatical analyzer for further analyzing and processing of said input based on at least an implied predetermined grammar system of a programming language based on obviously consideration of a database of stored information comprising at least predetermined rules of further para. 0045-0046 to compile the programming codes, the system further comprises a transforming unit and a code generator 104 cited in Figs. 1 and para. 0048-0054 that obviously identifies programming elements and generates said programming code by obviously combining said programming elements and transforms said programming elements into programming codes that obviously suit said grammar system of a programming language based on obviously further consideration of previously stored information or rules in a database or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Resig in view of Chaiwat to include wherein said identifies programming elements based specifically solely on information on said recognition of said oral commands and said programming code transforming unit that combines said programming elements and transforms said programming elements into programming codes that suit the grammar system of a programming language based on consideration of a database of stored information, as illustrated above, as Resig in view of Chaiwat are in the same field of endeavor of processing user input commands using voice recognition or employing POS tagging functions to output a provided result execution of said programming, Chaiwat complements Resig in the sense that generated programs codes dictated from the inputted programming elements are made to be specifically suitable and matched with a predetermined grammar system of the disclosed system which one skill in the art would appreciate generally applies in the building, generating or the transforming of the programs codes of a programming language based further understoodly on consideration of a database of stored information or rules, said generated and transformed programming codes or elements further understoodly may be realized from at least said identified programming elements in the art may obviously be based solely on dictated or spoken information derived from said oral commands, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

         Regarding claim 7, Resig teaches a coding method using speech recognition (para. 0070 and 0072 teaches at least a teacher recorded audio session received at a server of at least para. 0042 and 0063 indicative of the programming server comprising said coding system with speech recognition) comprising: in a programming administration server, identifying programming elements comprising commands, functions, variables, constants or combinations thereof based on information on recognition of oral commands of a user (para. 0070 further teaches the identifying programming elements comprising commands, functions, variables, constants or combinations thereof based on information on recognition of oral commands of a user); 
in the programming administration server, combining the programming elements, and transforming the programming elements into programming codes (para. 0070 further teaches the generated outputted codes including obviously said combined programming elements transformed into the generated codes from the comprised programs elements);
and in the programming administration server, programming processing to provide a result of execution of the programming codes to the user terminal (para. 0070  and 0073-0074 further teaches outputting in real time the programming session including on a display the providing result of execution of the transformed programming codes to the user terminal).
    However, Resig is silent regarding wherein said combining  programming elements, and transforming said programming elements into programming codes that suit a grammar system of the programming language by referring to a database of information.
    Chaiwat teaches in at least para. 0016-0017 a system and method for receiving and parsing user input instruction employing at least a POS speech tagging algorithm and grammatical analyzer for further analyzing and processing of said input based on at least an implied predetermined grammar system of a programming language based on obviously consideration of a database of stored information comprising at least predetermined rules of further para. 0045-0046 to compile the programming codes, the system further comprises a transforming unit and a code generator 104 cited in Figs. 1 and para. 0048-0054 that obviously identifies programming elements and generates said programming code by obviously combining said programming elements and transforms said programming elements into programming codes that obviously suit said grammar system of a programming language based on obviously further consideration of previously stored information or rules in a database or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Resig in view of Chaiwat to include wherein said combining programming elements, and transforming the programming elements into programming codes that suit said grammar system of the programming language by referring to a database of information, as illustrated above, as Resig in view of Chaiwat are in the same field of endeavor of processing user input commands using voice recognition or employing POS tagging functions to output a provided result execution of said programming, Chaiwat complements Resig in the sense that generated programs codes dictated from the inputted programming elements are made to be specifically suitable and matched with a predetermined grammar system of the disclosed system which one skill in the art would appreciate generally applies in the building, generating or the transforming of the programs codes of a programming language based further understoodly on consideration of a database of stored information or rules, said generated and transformed programming codes or elements further understoodly may be realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim(s) 1-4, 6-10, and 12 further rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Krestnikov in view of Bommireddi, and further in view of Chaiwat et al.

   Regarding claim 1, Krestnikov teaches a coding system with speech recognition (a voice programming or coding in at least para. 0122 is provided with speech recognition and configured further in para. 0261 and 0208 for identifying at least meaningful words, commands from the input programming commands of at least para. 0122) comprising: a programming element identifying unit that identifies programming elements comprising at least one of commands, functions, variables, constants based on information on recognition of oral commands spoken by of a user (identifying in at least para. 0122, 0268-0270 said programming elements comprising commands, functions, variables, constants or combinations thereof based on information on recognition of oral commands of a user).
   However, Krestnikov is silent regarding specifically a programming code transforming unit that combines the programming elements and transforms the programming elements into programming codes that suit the grammar system of a programming language based on consideration of a database of stored information; and a programming processing unit that provides a result of execution of the programming codes to a user terminal.  
     Bommireddi teaches in at least Figs. 4 and para. 0034 a coding system with speech recognition where a user dictates programming elements of at least Fig. 4 where a second user of the system may use the recording to generate programming codes from understoodly combined programming elements as illustrated in Fig. 9 into programming codes that suit an understoodly predetermined grammar system of a programming language and further in at least Fig. 11 and para. 0041 it is implied that said system comprises an implied programming processing unit illustrated in the display output screen of Fig. 11 for showing output from the build codes that provides a result of execution of the programming codes to a user terminal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krestnikov in view of Bommireddi to include wherein said programming code transforming unit that combines the programming elements into programming codes and a programming processing unit that provides a result of execution of the programming codes to a user terminal, as illustrated above, as Krestnikov in view of Bommireddi are in the same field of endeavor of performing voice coding from a received voice user requests to output a provided result execution of said programming, wherein one skill in the art would further appreciated the voice coding of  Bommireddi further complements the voice programming of Krestnikov in the sense that a user or student can visualized generated programming codes from combined or transformed programming elements in real time via a display means, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
     However, Krestnikov in view of Bommireddi are silent regarding said programming code transforming unit that combines said programming elements and transforms said programming elements into said programming codes that suit the grammar system of a programming language based on consideration of a database of stored information. 
    Chaiwat teaches in at least para. 0016-0017 a system and method for receiving and parsing user input instruction employing at least a POS speech tagging algorithm and grammatical analyzer for further analyzing and processing of said input based on at least an implied predetermined grammar system of a programming language based on obviously consideration of a database of stored information comprising at least predetermined rules of further para. 0045-0046 to compile the programming codes, the system further comprises a transforming unit and a code generator 104 cited in Figs. 1 and para. 0048-0054 that obviously identifies programming elements and generates said programming code by obviously combining said programming elements and transforms said programming elements into programming codes that obviously suit said grammar system of a programming language based on obviously further consideration of previously stored information or rules in a database or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krestnikov in view of Bommireddi, and further in view of Chaiwat to include wherein said programming code transforming unit that combines said programming elements and transforms said programming elements into programming codes that suit the grammar system of a programming language based on consideration of a database of stored information, as illustrated above, as Krestnikov in view of Bommireddi, and further in view of Chaiwat are in the same field of endeavor of processing user input commands using voice recognition or employing POS tagging functions to output a provided result execution of said programming, Chaiwat complements Krestnikov in view of Bommireddi in the sense that generated programs codes dictated from the inputted programming elements are made to be specifically suitable and matched with a predetermined grammar system of the disclosed system which one skill in the art would appreciate generally applies in the building, generating or the transforming of the programs codes of a programming language based further understoodly on consideration of a database of stored information or rules, said generated and transformed programming codes or elements further understoodly may be realized from at least identified programming elements which may obviously be based solely on dictated or spoken information derived from oral commands, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 2 (according to Claim 1), Krestnikov is silent regarding wherein further comprising: a programming verifying unit that compiles and debugs the programming codes.  
    Bommireddi teaches a display interface with coding tools obviously adapted for performing in Figs. 8-11 compiling and debugging with the execution of corresponding tabs for obviously verifying said codes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krestnikov in view of Bommireddi to include wherein said programming verifying unit that compiles and debugs the programming codes, as illustrated above, as Krestnikov in view of Bommireddi are in the same field of endeavor of performing voice coding from a received voice user requests to output a provided result execution of said programming, wherein one skill in the art would further appreciated the voice coding of Bommireddi further complements the voice programming of Krestnikov in the sense that a user or student can visualized said programming code transforming unit and said programming processing result in real time via a display means, and to debug and compiled said programming codes wherein an output execution result maybe be provided to the student in real time, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

   Regarding claim 3 (according to Claim 1), Krestnikov further teaches wherein characterized in that the information on recognition of oral commands of the user is a set consisting of meaningful words extracted through natural language processing analysis comprising morphemes, syntax, semantics, discourse or combinations thereof based on a sentence (the voice programming instructions of at least para. 0122 are administered based on as further cited in para. 0208 and 0261 by a server of at least Figs. 2, and 6 comprising data characterized in that the information on recognition of oral commands of the user consisting of meaningful words extracted through natural language processing analysis comprising morphemes, syntax, semantics, discourse or combinations thereof based on a sentence of at least Fig. 20) wherein the sentence is recognized through a speech recognition server after an input of an oral signal of the user is received in a programming administration server from the user terminal through a network (user requests of at least para. 0122 and Figs. 2, 6, and 20 comprises at least sentence recognized through a speech recognition server after an input of an oral signal of the user is received in the programming administration server Figs. 2, and 6 from the user terminal through a network).

   Regarding claim 4 (according to Claim 1), Krestnikov further teaches wherein characterized in that the information on recognition of oral commands of the user is a set consisting of meaningful words extracted through natural language processing analysis comprising morphemes, syntax, semantics, discourse or combinations thereof based on a sentence (the voice programming instructions of at least para. 0122 are administered based on as further cited in para. 0208 and 0261 by a server of at least Figs. 2, and 6 comprising data characterized in that the information on recognition of oral commands of the user consisting of meaningful words extracted through natural language processing analysis comprising morphemes, syntax, semantics, discourse or combinations thereof based on a sentence of at least Fig. 20) wherein the sentence is recognized after an input of an oral signal of the user is received on the user terminal, wherein the set is provided to a programming administration server in the user 27terminal through a network (user requests of at least para. 0122 and Figs. 2, 6, and 20 comprises at least sentence recognized through a speech recognition server after an input of an oral signal of the user is received in the programming administration server Figs. 2, and 6 from the user terminal through a network).

   Regarding claim 6 (according to Claim 1), Krestnikov further teaches wherein further comprising a programming data administration unit for collecting oral information spoken by a plurality of users for each of the programming elements that are used in a specific programming language (Fig. 2 and para. 0122 comprising said programming data administration unit for collecting oral information spoken by a plurality of users for each of programming elements comprising commands, functions, variables, constants or combinations thereof that are used in a specific programming language of para. 0268-0270), 
analyzing the collected oral information and classifying it into similar words for each programming element, storing in a database, and administering, table information where the classified similar words are matched to their respective programming elements (Fig. 20, para. 0122 and 0268-0270 further teaches at least analyzed collected oral information and classifying it into similar words for each programming element, storing in a database, and where the identified or matched exact words respective to derived programming codes or elements are understoodly information referred from understood table information storing in said database where the system obviously configured to match respective words from spoken commands to identified and transformed programming elements).

   Regarding claim 7, Krestnikov teaches a coding method using speech recognition (a voice programming or coding in at least para. 0122 is provided with speech recognition and configured further in para. 0261 and 0208 for identifying at least meaningful words, commands from the input programming commands of at least para. 0122) comprising: in a programming administration server, identifying programming elements comprising commands, functions, variables, constants or combinations thereof based on information on recognition of oral commands of a user (identifying from the voice commands of at least para. 0122, 0268-0270 said programming elements by at least a programming server of Figs. 2, and 6 said elements comprising commands, functions, variables, constants or combinations thereof based on information on recognition of oral commands of a user).
   However, Krestnikov is silent regarding specifically citing in said programming administration server, combining the programming elements, and transforming the programming elements into programming codes that suit a grammar system of the programming language by referring to a database of information; and in the programming administration server, programming processing to provide a result of execution of the programming codes to the user terminal.
         Bommireddi teaches in at least Figs. 4 and para. 0034 a coding system with speech recognition where a user dictates programming elements of at least Fig. 4 where a second user of the system may use the recording to generate programming codes from understoodly combined programming elements as illustrated in Fig. 9 into programming codes that suit an understoodly predetermined grammar system of a programming language and further in at least Fig. 11 and para. 0041 it is implied that said system comprises an implied programming processing unit illustrated in the display output screen of Fig. 11 for showing output from the build codes that provides a result of execution of the programming codes to a user terminal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krestnikov in view of Bommireddi to include wherein said programming administration server, combining the programming elements into programming codes and in the programming administration server, programming processing to provide a result of execution of the programming codes to the user terminal, as illustrated above, as Krestnikov in view of Bommireddi are in the same field of endeavor of performing voice coding from a received voice user requests to output a provided result execution of said programming, wherein one skill in the art would further appreciated the voice coding of  Bommireddi further complements the voice programming of Krestnikov in the sense that a user or student can visualized generated programming codes from combined or transformed programming elements in real time via a display means, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
       However, Krestnikov in view of Bommireddi are silent regarding the programming administration server, combining said programming elements, and transforming said programming elements into programming codes that suit a grammar system of the programming language by referring to a database of information.
    Chaiwat teaches in at least para. 0016-0017 a system and method for receiving and parsing user input instruction employing at least a POS speech tagging algorithm and grammatical analyzer for further analyzing and processing of said input based on at least an implied predetermined grammar system of a programming language based on obviously consideration of a database of stored information comprising at least predetermined rules of further para. 0045-0046 to compile the programming codes, the system further comprises a transforming unit and a code generator 104 cited in Figs. 1 and para. 0048-0054 that obviously identifies programming elements and generates said programming code by obviously combining said programming elements and transforms said programming elements into programming codes that obviously suit said grammar system of a programming language based on obviously further consideration of previously stored information or rules in a database or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krestnikov in view of Bommireddi, and further in view of Chaiwat to include wherein the programming administration server, combining said programming elements, and transforming said programming elements into programming codes that suit a grammar system of the programming language by referring to a database of information, as illustrated above, as Krestnikov in view of Bommireddi, and further in view of Chaiwat are in the same field of endeavor of processing user input commands using voice recognition or employing POS tagging functions to output a provided result execution of said programming, Chaiwat complements Krestnikov in view of Bommireddi in the sense that generated programs codes dictated from the inputted programming elements are made to be specifically suitable and matched with a predetermined grammar system of the disclosed system which one skill in the art would appreciate generally applies in the building, generating or the transforming of the programs codes of a programming language based further understoodly on consideration of a database of stored information or rules, said generated and transformed programming codes or elements further understoodly may be realized from at least identified programming elements which may obviously be based solely on dictated or spoken information derived from oral commands, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 8 (according to Claim 7), Krestnikov is silent regarding wherein further comprising: in the programming administration server, verifying the suitability of the programming codes transformed through the programming code transforming, and in the programming administration server, 28compiling and debugging the programming codes.  
    Bommireddi teaches a display interface with coding tools in at least display of Figs. 3-11 for at least test, verify suitability of the created programming codes from the voice data instructions, and said system obviously adapted for performing in Figs. 8-11 compiling and debugging said programming codes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krestnikov in view of Bommireddi to include wherein said verifying the suitability of the programming codes transformed through the programming code transforming, and in the programming administration server, 28compiling and debugging the programming codes, as illustrated above, as Krestnikov in view of Bommireddi are in the same field of endeavor of performing voice coding from a received voice user requests to output a provided result execution of said programming, wherein one skill in the art would further appreciated the voice coding of Bommireddi further complements the voice programming of Krestnikov in the sense that a user or student can visualized said programming code transforming unit and said programming processing result in real time via a display means, and to debug and compiled said programming codes wherein an output execution result maybe be provided to the student in real time, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

   Regarding claim 9 (according to Claim 7), Krestnikov further teaches wherein characterized in that the information on recognition of oral commands of the user is a set consisting of meaningful words extracted through natural language processing analysis comprising morphemes, syntax, semantics, discourse or combinations thereof based on a sentence (the voice programming instructions of at least para. 0122 are administered based on as further cited in para. 0208 and 0261 by a server of at least Figs. 2, and 6 comprising data characterized in that the information on recognition of oral commands of the user consisting of meaningful words extracted through natural language processing analysis comprising morphemes, syntax, semantics, discourse or combinations thereof based on a sentence of at least Fig. 20) wherein the sentence is recognized through a speech recognition server after an input of an oral signal of the user is received in a programming administration server from the user terminal through a network (user requests of at least para. 0122 and Figs. 2, 6, and 20 comprises at least sentence recognized through a speech recognition server after an input of an oral signal of the user is received in the programming administration server Figs. 2, and 6 from the user terminal through a network).


   Regarding claim 10 (according to Claim 7), Krestnikov further teaches wherein characterized in that the information on recognition of oral commands of the user is a set consisting of meaningful words extracted through natural language processing analysis comprising morphemes, syntax, semantics, discourse or combinations thereof based on a sentence (the voice programming instructions of at least para. 0122 are administered based on as further cited in para. 0208 and 0261 by a server of at least Figs. 2, and 6 comprising data characterized in that the information on recognition of oral commands of the user consisting of meaningful words extracted through natural language processing analysis comprising morphemes, syntax, semantics, discourse or combinations thereof based on a sentence of at least Fig. 20) wherein the sentence is recognized after an input of an oral signal of the user is received on the user terminal, wherein the set is provided to a programming administration server in the user 27terminal through a network (user requests of at least para. 0122 and Figs. 2, 6, and 20 comprises at least sentence recognized through a speech recognition server after an input of an oral signal of the user is received in the programming administration server Figs. 2, and 6 from the user terminal through a network).


   Regarding claim 12 (according to Claim 7), Krestnikov further teaches wherein further comprising collecting oral information spoken by a plurality of users for each of programming elements that are used in a specific programming language (Fig. 2 and para. 0122 comprising said programming data administration unit for collecting oral information spoken by a plurality of users for each of programming elements comprising commands, functions, variables, constants or combinations thereof that are used in a specific programming language of para. 0268-0270), 
 analyzing the collected oral information and classifying it into similar words for each programming element, storing in a database, and administering, table information where the classified similar words are matched to their respective programming elements (Fig. 20, para. 0122 and 0268-0270 further teaches at least analyzed collected oral information and classifying it into similar words for each programming element, storing in a database, and where the identified or matched exact words respective to derived programming codes or elements are understoodly information referred from understood table information storing in said database where the system obviously configured to match respective words from spoken commands to identified and transformed programming elements).

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        05/09/2022